       Case 2:21-mj-02578-DUTY Document 3 Filed 05/25/21 Page 1 of 2 Page ID #:3

                                                                                                                ~_(LED
noaa~ I '                                                         l~l~'~
                               United States District Cour,~~t~ ~k~ ~s Ar fi; o
                                     SUUTHERN DISTRICT OF CALII~'ORNIA
                                                                                                        Lt~f~ '.:~ ~J :~iifLl ~fJU~1


           UNITED STATES OF AMERICA
                                                                              WARRANT F~~K A                         3~----~----~
                              v.
                                                                          Casc Number:                  20cr0529-H
                    Efrain Arrellano(2)


                                                                           NOT FOR PUBLtC VIEW
         The United States Mazshal
         and qtly Authorized United States Officer                                                 ~~~o~J~9
       YOU /~►RE HEREBY COMMANDED to arrest                                          Efrain Arreilano (2)
                                                                                                 Name

      bring him or her forthwith to the nearest magistrate to answer a{n)

    Indictment     ❑Information ❑Complaint          ~ Order of Couri      ❑Violation Notice          ❑Probation Violation Petition
                                                                                                     ❑ Pretrial Violation

  c gi[t$ him or her with (briefdescription of ofteasc}:
  2 :841(a)(i},846 —Conspiracy to Distribute Controlled Substances
  2 :853,18:9$2 —Criminal Forfeiture                                                                              .~
                                                                                                                  N      :7
                                                                                                                  G
                                                                                                                  T=
                                                                                                                  r~ ~       . ~~
                                                                                                                  u
                                                                                                                  w
                                                                                                                            .rte



    ~ violation ofTitie        yes Above               United States Code, Sections)                             ~ :-.~
                                                                                                                 N ~
       Marilt                                                   Clerk ofthe Court                                  ~'
       Of~SSUTA$                                                Titte of Issuing Officer


    V.Coto                                                      2/13/2020 San Diego, CA
    ,nature ofDeputy                                            Date and Location


       fixed at$                 NO BAIL                        by               The Honorable Jill L. Burkhardt
                                                                                           Name ofJadicial Officer


                                                             RETURN
     is warrant was received and executed with the arrest ofthe above-named defendant at

     ATB RECENED               NAME AND TITLE OP ARRE3T[NG OFFICER                   SIGNA'RJ1tE OF ARREST1Nf3 OFFICER

     ATE OF ARREST
    Case 2:21-mj-02578-DUTY Document 3 Filed 05/25/21 Page 2 of 2 Page ID #:4

                                                           .                                                                                                                 ~                                       ,
      . i, ~                                     ,.                                                                                                                                                     .


                                 'a                        -                                                                                                • t~




     rry   ~..~. ~        f4            7.1•
                                .i..+l r.


    11..r~.~'~.m+~             r. c:7 '':
                                                                                          ~                         ~       ~ fi i ~             ~ _ '~~ j , ~~!i; ~


                                                                                                                                                                .~,




                                                                                                                                                           - re        ..        ~              ,.




                                                      ..                                                                                                        t 'T~~ .. is
•                        ~~                    ~~,                                                • - ~. . ~•. ...                ~



               •                                           ~   .       ~~I: ~         ~            v        ±-lip   a'! •~ l                     ••
                                                                                                                                                  :~~.                     S' ~ V~ 1   .r           ~                ~




                     •                                                          ~f~       ~ ~~.        •I           ~           ~ (1       ~ ~                                                  ~               I    `e
                                   ~                               ~    A   ~                                           ~   ~          v     1    ~1        .          r           ~   ~        ~           ~

       .   '.t                                                                  •,                                               •         ...v        ~          ~ ,1'.1~.~. ~~           I.

            ~ •.


             .;




                                                                                              +                                                             ~



                                                                                                                                                                                                        •.~     •t




             .
             .~
